

108 HR 6753 IH: Rural Community Hospital Demonstration Extension Act of 2020
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6753IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Ms. Finkenauer (for herself and Mr. Young) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 to extend the rural community hospital demonstration program.1.Short titleThis Act may be cited as the Rural Community Hospital Demonstration Extension Act of 2020.2.Five-year extension of the rural community hospital demonstration program(a)Extension(1)In generalSubsection (a)(5) of section 410A of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 42 U.S.C. 1395ww note), is amended by striking 10-year extension period and inserting 15-year extension period.(2)Conforming amendments for extension(A)Extension of demonstration periodSubsection (g) of such section 410A is amended—(i)in the subsection heading, by striking Ten-Year and inserting Fifteen-Year;(ii)in paragraph (1)—(I)by striking additional 10-year and inserting additional 15-year; and(II)by striking 10-year extension period and inserting 15-year extension period;(iii)in paragraph (2), by striking 10-year extension period and inserting 15-year extension period;(iv)in paragraph (3), by striking 10-year extension period and inserting 15-year extension period;(v)in paragraph (4), by striking 10-year extension period each place it appears and inserting 15-year extension period;(vi)in paragraph (5), by striking 10-year extension period and inserting 15-year extension period; and (vii)in subparagraph (A) of paragraph (6), by striking 10-year extension period and inserting 15-year extension period. (B)Rule for hospitals that are not original participants in the demonstrationParagraph (5) of subsection (g) of such section 410A is amended—(i)by striking program.—During and inserting program.—(A)CURES Act extensionDuring; and(ii)by adding at the end the following new subparagraph:(B)Additional extensionDuring the third 5 years of the 15-year extension period, the Secretary shall apply the provisions of paragraph (4) to rural community hospitals that are not described in paragraph (4) but are participating in the demonstration program under this section as of December 30, 2019, in a similar manner as such provisions apply to rural community hospitals described in paragraph (4)..(C)Solicitation of applicationsSubparagraph (A) of subsection (g)(6) of such section 410A is amended—(i)by striking In general.—The Secretary and inserting In general.—(i)CURES Act solicitationThe Secretary; and(ii)by adding at the end the following new clause:(ii)Additional solicitationThe Secretary shall, notwithstanding subsection (a)(2) or paragraph (2) of this subsection, not later than 120 days after the date of the enactment of this clause, issue a solicitation for applications to select up to the maximum number of additional rural community hospitals located in any State to participate in the demonstration program under this section for the third 5 years of the 15-year extension period without exceeding the limitation under paragraph (3) of this subsection..(b)Clarification of application of case mix adjustmentSubsection (b) of such section 410A is amended by adding at the end the following new paragraph:(3)Case mix adjustmentThe Secretary shall provide for an appropriate adjustment under this paragraph to take into account variations in case mix of rural community hospitals, using the most recent case-mix data available..(c)Change in timing for reportSubsection (e) of such section 410A is amended by striking Not later than August 1, 2018 and inserting Not later than August 1, 2023.(d)Clarifying technical amendmentsSuch section 410A, as amended by subsections (a), (b), and (c), is further amended—(1)in subsection (a)(1), by inserting of Health and Human Services after Secretary;(2)in subsection (f)(1)(A)(iv) by inserting of the Social Security Act (42 U.S.C. 1395i–4) after section 1820; and(3)in subsection (g)—(A)in the heading of paragraph (4), by striking Hospitals in demonstration program on date of enactment and inserting Hospitals participating in the demonstration program during the initial 5-year period; and(B)in clause (i) of paragraph (6)(A), as amended by subsection (a)(2)(C)(i), by striking not later than 120 days after the date of the enactment of this paragraph and inserting not later than April 12, 2017.